          Case 1:20-cr-00468-RMB Document 38 Filed 12/28/20 Page 1 of 2


                                                                                       305 Madison Avenue


Clayman & LLP
                                                                                       New York, NY 10165
                                                                                           T: 212-922-1080

Rosenberg
                                                                                           F: 212-949-8255

                                                                                          Wayne E. Gosnell
                                                                                                    Partner
                                                                                        gosnell@clayro.com


                                                       December 28, 2020

 Judge Richard M. Berman
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street
 New York, NY 10007-1312

                        RE:    United States v. Robert Hadden, 20 Cr. 468 (RMB)

 Dear Judge Berman:

        We are temporary counsel to Robert Hadden. We write following (1) this Court’s
 Decision & Order dated December 23, 2020; (2) Clayman & Rosenberg LLP’s Letter Motion
 dated December 24, 2020; and (3) this Court’s December 26, 2020 Order rejecting Clayman &
 Rosenberg LLP’s Letter Motion.

         Pursuant to the December 26 Order, Clayman & Rosenberg LLP will be filing a motion
 that addresses its status as counsel to Mr. Hadden in this matter and Mr. Hadden’s application for
 court-appointed counsel. We propose the following briefing schedule: our motion due Monday,
 January 4, 2021; Government response (if any) due Thursday, January 7, 2021; our reply (if any)
 due Saturday, January 9, 2021.

         In light of the proposed briefing schedule set forth above, we also request that this Court
 stay that portion of its December 23 Decision & Order that requires Clayman & Rosenberg LLP
 to submit to the court redacted copies of Mr. Hadden’s financial affidavit until the motion has
 been decided by this Court.

        We have conferred with the government and they do not object to our requests.

                                                       Respectfully submitted,


                                                       Wayne E. Gosnell, Jr.
                                                       Isabelle Kirshner
                                                       Clayman & Rosenberg LLP
                                                       305 Madison Avenue, Suite 650
                                                       New York, New York 10165
                                                       Counsel for Robert Hadden
         Case 1:20-cr-00468-RMB Document 38 Filed 12/28/20 Page 2 of 2




cc by ECF:
       Jessica Lonergan
       Maureen Comey
       Lara Pomerantz
